 Exhibit 10.2

 

 

 

TAX MATTERS AGREEMENT

 

by and between

 

Inpixon

 

and

 

Sysorex, Inc.

 

Dated as of August 31, 2018

  

 

 

 

 

 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of August 31, 2018 is by
and among Inpixon, a Nevada corporation (“Inpixon”), and Sysorex, Inc., a Nevada
corporation (“Sysorex”). Each of Inpixon and Sysorex is sometimes referred to
herein as a “Party” and, collectively, as the “Parties.”

 

WHEREAS, Inpixon, acting through itself and its Subsidiaries, currently conducts
its businesses of providing indoor positioning and data analytics (the “IPA
Business”) and providing data analytics to commercial and government customers
worldwide (the “VAR Business”);

 

WHEREAS, the board of directors of Inpixon (“Inpixon Board”) has determined that
it is appropriate, desirable and in the best interests of Inpixon and its
stockholders to separate the IPA Business from the VAR Business, and to divest
the VAR Business in the manner contemplated by that certain Separation and
Distribution Agreement dated as of August 7, 2018 (the “Separation Agreement”);

 

WHEREAS, Inpixon and Sysorex have entered into the Separation Agreement pursuant
to which (a) the IPA Business will be separated from the VAR Business, (b) (i)
Inpixon will, and will cause its Subsidiaries to, transfer certain assets,
liabilities and subsidiaries of the VAR Business to Sysorex and its
Subsidiaries, and (ii) Sysorex will, and/or will cause one or more of its
Subsidiaries to transfer certain assets, liabilities, subsidiaries and/or
businesses to Inpixon and its Subsidiaries, as a result of which Sysorex will
own directly, and indirectly through its Subsidiaries, the VAR Business and will
not own directly, or indirectly through its Subsidiaries, any of the IPA
Business (collectively, the “Restructuring”), and (c) Inpixon will distribute,
on a pro rata basis, all of the issued and outstanding Sysorex Shares, as
defined in the Separation Agreement, owned by Inpixon to the holders of Parent
Shares and Other Parent Securities, each as defined in the Separation Agreement
(the “Distribution”);

 

WHEREAS, the Parties wish to provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes;

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 General. As used in this Agreement, the following terms shall have
the following meanings:

  

 2 

 

 

“Accounting Firm” has the meaning set forth in Section 7.01.

 

“Adjustment” means an adjustment of any item of income, gain, loss, deduction,
credit or any other item affecting Taxes of a taxpayer pursuant to a Final
Determination.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Ancillary Agreement” has the meaning set forth in the Separation Agreement.

 

“Carryback” has the meaning set forth in Section 4.02.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Parent” means the “common parent corporation” of an “affiliated group”
(in each case, within the meaning of Section 1504 of the Code) filing a U.S.
federal consolidated Income Tax Return.

 

“Distribution” has the meaning set forth in the recitals to this Agreement.

 

“Distribution Date” means the date on which the Distribution is paid.

 

“Due Date” means (a) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (b) with respect to a payment of Taxes, the date on which
such payment is required to be made to the applicable Taxing Authority to avoid
the incurrence of interest, penalties and/or additions to Tax.

 

“Employee Matters Agreement” means the Employee Matters Agreement by and between
the Parties dated as of the date hereof.

 

“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include (a) any action described in or contemplated
by the Separation Agreement or any Ancillary Agreement, (b) any action that is
undertaken pursuant to the Restructuring or the Distribution, or (c) any
compensatory payment or compensatory transfer in respect of services made as a
result of, or in connection with, the Restructuring or the Distribution (which
shall be treated as paid immediately before the Distribution on the Distribution
Date).

 

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (a) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed to a court other than the Supreme Court of the United States, (b) a
final settlement with the IRS, a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the Laws of other jurisdictions, which resolves the entire Tax liability
for any taxable period, (c) any allowance of a refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such refund or credit may be recovered by the jurisdiction imposing the Tax, or
(d) any other final resolution, including by reason of the expiration of the
applicable statute of limitations or the execution of a pre-filing agreement
with the IRS or other Taxing Authority.

  

 3 

 

 

“Group” of which a Person is a member means (i) the Inpixon Group, if the Person
is a member of the Parent Group and (ii) the Sysorex Group, if the Person is a
member of the Sysorex Group.

 

“Income Tax Return” means any Tax Return on which Income Taxes are reflected or
reported.

 

“Income Taxes” means any net income, net receipts, net profits, excess net
profits or similar Taxes based upon, measured by, or calculated with respect to
net income.

 

“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article III.

 

“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article III.

 

“Information” has the meaning set forth in Section 6.01(a).

 

“Inpixon” has the meaning set forth in the preamble to this Agreement.

 

“Inpixon Consolidated Return” means the U.S. federal Income Tax Return required
to be filed by Inpixon as the Common Parent.

 

“Inpixon Consolidated Taxes” means any U.S. federal Income Taxes attributable to
any Inpixon Consolidated Return.

 

“Inpixon Entity” means any Subsidiary of Inpixon immediately after the
Distribution.

 

“Inpixon Group” means, individually or collectively, as the case may be, Inpixon
and any Inpixon Entity, excluding any member of the Sysorex Group.

 

“Inpixon Taxes” means, without duplication, (a) any Inpixon Consolidated Taxes,
(b) any Taxes imposed on Sysorex or any member of the Sysorex Group under
Treasury Regulations Section 1.1502-6 (or any similar provision of other Law) as
a result of Sysorex or any such member being or having been included as part of
an Inpixon Consolidated Return (or similar consolidated or combined Tax Return
under any other provision of Law), (c) any Taxes of the Inpixon Group and any
former Subsidiary of Inpixon (excluding any member of the Sysorex Group) for any
Pre-Closing Period, (d) any Inpixon Transaction Taxes, and (e) any Transfer
Taxes, in each case (x) other than Sysorex Taxes and (y) including any Taxes
resulting from an Adjustment.

  

 4 

 

 

“Inpixon Transaction Taxes” means any Taxes (a) imposed on or by reason of the
Restructuring or the Distribution and (b) payable by reason of the distribution
of cash or other property from Sysorex to Inpixon (in each case including
Transfer Taxes imposed on such transactions described in (a) and (b)). For the
avoidance of doubt, Inpixon Transaction Taxes include, without limitation, Taxes
payable by reason of deferred intercompany transactions or excess loss accounts
triggered by the Distribution.

 

“IPA Business” has the meaning set forth in the Recitals.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).

 

“Mixed Business Income Tax Return” means any Mixed Business Tax Return on which
Income Taxes are reflected or reported.

 

“Mixed Business Tax Return” means any Tax Return (other than an Inpixon
Consolidated Return), including any consolidated, combined or unitary Tax
Return, that reflects or reports Taxes that relate to at least one asset or
activity that is part of the IPA Business, on the one hand, and at least one
asset or activity that is part of the VAR Business, on the other hand.

 

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal operations of such Person.

 

“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

 

“Past Practice” means past practices, accounting methods, elections and
conventions.

 

“Person” has the meaning set forth in the Separation Agreement.

 

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Distribution Date, including for the avoidance of doubt, the portion
of any Straddle Period beginning on the day after the Distribution Date.

 

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Distribution Date, including for the avoidance of doubt, the portion
of any Straddle Period ending at the end of the day on the Distribution Date.

 

“Preparing Party” has the meaning set forth in Section 2.04(a)(ii).

 

“Privilege” means any privilege that may be asserted under applicable Law,
including any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

  

 5 

 

 

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund.

 

“Restructuring” has the meaning set forth in the recitals to this Agreement.

 

“Reviewing Party” has the meaning set forth in Section 2.04(a)(ii).

 

“Separation Agreement” means the Separation and Distribution Agreement by and
between Inpixon and Sysorex dated as of August 7, 2018.

 

“Single Business Return” means any Tax Return, including any consolidated,
combined or unitary Tax Return, that reflects or reports Tax Items relating only
to the IPA Business, on the one hand, or the VAR Business, on the other (but not
both).

 

“Single Business Return Preparing Party” has the meaning set forth in Section
2.04(b).

 

“Single Business Return Reviewing Party” has the meaning set forth in Section
2.04(b).

 

“Sysorex” has the meaning set forth in the preamble to this Agreement.

 

“Sysorex Entity” means any Subsidiary of Sysorex immediately after the
Distribution.

 

“Sysorex Group” means, individually or collectively, as the case may be, Sysorex
and any Sysorex Entity.

 

“Sysorex Taxes” means, without duplication, (a) any Taxes of (i) Inpixon or any
Subsidiary or former Subsidiary of Inpixon attributable to assets or activities
of the VAR Business, as determined pursuant to Section 2.09 or (ii) Sysorex or
any Subsidiary of Sysorex and (b) any Taxes attributable to an Extraordinary
Transaction occurring after the Distribution on the Distribution Date by Sysorex
or a Sysorex Entity.

 

“Straddle Period” means any taxable period that begins on or before and ends
after the Distribution Date.

 

“Subsidiary” means, with respect to any Person (a) a corporation more than 50%
of the voting or capital stock of which is owned, directly or indirectly, by
such Person or (b) a limited liability company, partnership, joint venture,
association, joint stock company, trust, unincorporated organization or other
entity in which such Person, directly or indirectly, owns more than 50% of the
equity economic interests thereof or for which such Person, directly or
indirectly, has the power to elect or direct the election of more than 50% of
the members of the governing body or which such Person otherwise has control
(e.g., as the managing partner or managing member of a partnership or limited
liability company, as the case may be).

  

 6 

 

 

“Tax” means (a) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including net income, gross income, gross receipts,
excise, real property, personal property, sales, use, service, service use,
license, lease, capital stock, transfer, recording, franchise, business
organization, occupation, premium, environmental, windfall profits, profits,
customs, duties, payroll, wage, withholding, social security, employment,
unemployment, insurance, severance, workers compensation, excise, stamp,
alternative minimum, estimated, value added, ad valorem, hospitality,
accommodations, transient accommodations, unclaimed property, escheat and other
taxes, charges, fees, duties, levies, imposts, or other similar assessments, (b)
any interest, penalties or additions attributable thereto and (c) all
liabilities in respect of any items described in clauses (a) or (b) payable by
reason of assumption, transferee or successor liability, operation of Law or
Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor thereof
or any analogous or similar provision under Law).

 

“Tax Attributes” means net operating losses, capital losses, tax credit
carryovers, earnings and profits, foreign tax credit carryovers, overall foreign
losses, previously taxed income, tax bases, separate limitation losses and any
other losses, deductions, credits or other comparable items that could affect a
Tax liability for a past or future taxable period.

 

“Tax Benefit” means any refund, credit, or other reduction in Tax payments
otherwise required to be made to a Taxing Authority, including for the avoidance
of doubt, any actual Tax savings if, as and when realized arising from a step-up
in Tax basis or an increase in a Tax Attribute.

 

“Tax Cost” means any increase in Tax payments otherwise required to be made to a
Taxing Authority (or any reduction in any refund otherwise receivable from any
Taxing Authority).

 

“Tax Group” means the members of a consolidated, combined, unitary or other tax
group (determined under applicable U.S., State or foreign Income Tax law) which
includes Inpixon or Sysorex, as the context requires, but for the avoidance of
doubt, (i) Inpixon’s Tax Group does not include any members of the Sysorex Group
and (ii) Sysorex’s Tax Group does not include any members of the Inpixon Group.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases or decreases Taxes paid or payable.

 

“Tax Matter” has the meaning set forth in Section 6.01(a).

  

 7 

 

 

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

 

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.

 

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

 

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Restructuring or the Distribution.

 

“Treasury Regulations” means the final and temporary (but not proposed) Income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

“U.S.” means the United States of America.

 

“VAR Business” has the meaning set forth in the Recitals.

 

Section 1.02 Additional Definitions. Capitalized terms not defined in this
Agreement shall have the meaning ascribed to them in the Separation Agreement.

 

ARTICLE II

 

PREPARATION, FILING AND PAYMENT OF TAXES

SHOWN DUE ON TAX RETURNS

 

Section 2.01 Inpixon Consolidated Returns.

 

(a)       Inpixon Consolidated Returns. Inpixon shall prepare and file all
Inpixon Consolidated Returns for a Pre-Closing Period or a Straddle Period, and
shall pay all Taxes shown to be due and payable on such Tax Returns; provided
that Sysorex shall reimburse Inpixon for any such Taxes that are Sysorex Taxes.

 

(b)       Extraordinary Transactions. Notwithstanding anything to the contrary
in this Agreement, for all Tax purposes, the Parties shall report any
Extraordinary Transactions that are caused or permitted by Sysorex or any
Sysorex Entity on the Distribution Date after the Distribution as occurring on
the day after the Distribution Date pursuant to Treasury Regulation Section
1.1502-76(b)(1)(ii)(B) or any similar or analogous provision of state, local or
foreign Law.

  

 8 

 

 

Section 2.02 Mixed Business Tax Returns.

 

(a)       Subject to Section 2.02(b), Inpixon shall prepare (or cause an Inpixon
Entity to prepare) and Inpixon, an Inpixon Entity or Sysorex shall file (or
cause to be filed) any Mixed Business Tax Returns for a Pre-Closing Period or a
Straddle Period and shall pay, or cause such Inpixon Entity to pay, all Taxes
shown to be due and payable on such Tax Returns; provided that Sysorex shall
reimburse Inpixon for any such Taxes that are Sysorex Taxes.

 

(b)       Sysorex shall prepare and file (or cause a Sysorex Entity to prepare
and file) any Mixed Business Tax Returns for a Pre-Closing Period or a Straddle
Period required to be filed by Sysorex or a Sysorex Entity after the
Distribution Date, and Sysorex shall pay, or cause such Sysorex Entity to pay,
all Taxes shown to be due and payable on such Tax Returns; provided that Inpixon
shall reimburse Sysorex for any such Taxes that are Inpixon Taxes.

 

Section 2.03 Single Business Returns.

 

(a)       Inpixon shall prepare and file (or cause an Inpixon Entity to prepare
and file) any Single Business Returns for a Pre-Closing Period or a Straddle
Period required to be filed by Inpixon or an Inpixon Entity and shall pay, or
cause such Inpixon Entity to pay, all Taxes shown to be due and payable on such
Tax Returns; provided that Sysorex shall reimburse Inpixon for any such Taxes
that are Sysorex Taxes.

 

(b)       Sysorex shall prepare and file (or cause a Sysorex Entity to prepare
and file) any Single Business Returns for a Pre-Closing Period or a Straddle
Period required to be filed by Sysorex or a Sysorex Entity and shall pay, or
cause such Sysorex Entity to pay, all Taxes shown to be due and payable on such
Tax Returns; provided that Inpixon shall reimburse Sysorex for any such Taxes
that are Inpixon Taxes.

 

Section 2.04 Tax Return Procedures.

 

(a)       Procedures relating to Tax Returns other than Single Business Returns.

 

(i)       Inpixon Consolidated Returns. With respect to all Inpixon Consolidated
Returns for the taxable year which includes the Distribution Date, Inpixon shall
use the closing of the books method under Treasury Regulation Section 1.1502-76
(including adopting the “end of the day rule” described therein). To the extent
that the positions taken on any Inpixon Consolidated Tax Return would reasonably
be expected to materially adversely affect the Tax position of Sysorex or a
Sysorex Entity for any period after the Distribution Date, Inpixon shall prepare
the portions of such Tax Return that relates to the VAR Business in a manner
that is consistent with Past Practice unless otherwise required by applicable
Law or agreed to in writing by the Parties, and shall provide a draft of such
portion of such Tax Return to Sysorex for its review and comment at least 30
days prior to the Due Date for such Tax Return, provided, however, that nothing
herein shall prevent Inpixon from timely filing any such Tax Return. In the
event that Past Practice is not applicable to a particular item or matter,
Inpixon shall determine the reporting of such item or matter in good faith. The
Parties shall negotiate in good faith to resolve all disputed issues. Any
disputes that the Parties are unable to resolve shall be resolved by the
Accounting Firm pursuant to Section 7.01. In the event that any dispute is not
resolved (whether pursuant to good faith negotiations among the Parties or by
the Accounting Firm) prior to the Due Date for the filing of any such Tax
Return, such Tax Return shall be timely filed by Inpixon and Inpixon agrees to
amend such Tax Return as necessary to reflect the resolution of such dispute in
a manner consistent with such resolution.

  

 9 

 

 

(ii)       Mixed Business Tax Returns. To the extent that the positions taken on
any Mixed Business Tax Return would reasonably be expected to materially
adversely affect the Tax position of the party other than the party that is
required to prepare and file any such Tax Return pursuant to Section 2.02 (the
“Reviewing Party”) in any Post-Closing Period, the party required to prepare and
file such Tax Return (the “Preparing Party”) shall prepare the portions of such
Tax Return that relates to the business of the Reviewing Party (the VAR Business
or the IPA Business, as the case may be) in a manner that is consistent with
Past Practice unless otherwise required by applicable Law or agreed to in
writing by the Parties, and shall provide a draft of such portion of such Tax
Return to the Reviewing Party for its review and comment at least 30 days prior
to the Due Date for such Tax Return, provided, however, that nothing herein
shall prevent the Preparing Party from timely filing any such Tax Return. In the
event that Past Practice is not applicable to a particular item or matter, the
Preparing Party shall determine the reporting of such item or matter in good
faith. The Parties shall negotiate in good faith to resolve all disputed issues.
Any disputes that the Parties are unable to resolve shall be resolved by the
Accounting Firm pursuant to Section 7.01. In the event that any dispute is not
resolved (whether pursuant to good faith negotiations among the Parties or by
the Accounting Firm) prior to the Due Date for the filing of any such Tax
Return, such Tax Return shall be timely filed by the Preparing Party and the
Parties agree to amend such Tax Return as necessary to reflect the resolution of
such dispute in a manner consistent with such resolution.

 

(b)       Procedures relating to Single Business Returns. The Party that is
required to prepare and file any Single Business Return pursuant to Section 2.03
(the “Single Business Return Preparing Party”) which reflects Taxes which are
reimbursable by the other Party (the “Single Business Return Reviewing Party”),
in whole or in part, shall (x) unless otherwise required by Law or agreed to in
writing by the Single Business Return Reviewing Party, prepare such Tax Return
in a manner consistent with Past Practice to the extent such items affect the
Taxes for which the Single Business Return Reviewing Party is responsible
pursuant to this Agreement, and (y) submit to the Single Business Return
Reviewing Party a draft of any such Tax Return (or to the extent practicable the
portion of such Tax Return that relates to Taxes for which the Single Business
Return Reviewing Party is responsible pursuant to this Agreement) along with a
statement setting forth the calculation of the Tax shown due and payable on such
Tax Return reimbursable by the Single Business Return Reviewing Party under
Section 2.03 at least 30 days prior to the Due Date for such Tax Return
provided, however, that nothing herein shall prevent the Single Business Return
Preparing Party from timely filing any such Single Business Return. The Parties
shall negotiate in good faith to resolve all disputed issues. Any disputes that
the Parties are unable to resolve shall be resolved by the Accounting Firm
pursuant to Section 7.01. In the event that any dispute is not resolved (whether
pursuant to good faith negotiations among the Parties or by the Accounting Firm)
prior to the Due Date for the filing of any Single Business Return, such Single
Business Return shall be timely filed by the Single Business Return Preparing
Party and the Parties agree to amend such Single Business Return as necessary to
reflect the resolution of such dispute in a manner consistent with such
resolution.

  

 10 

 

 

Section 2.05 Amended Returns. Except as provided in Section 2.04 to reflect the
resolution of any dispute by the Accounting Firm pursuant to Section 7.01, (a)
except with the prior written consent of Inpixon (such consent not to be
unreasonably withheld, delayed or conditioned), Sysorex shall not, and shall not
permit any Sysorex Entity to, amend any Tax Return of Sysorex or any Sysorex
Entity for any Pre-Closing Period or Straddle Period to the extent such
amendment could reasonably be expected to result in an indemnification
obligation on the part of Inpixon pursuant to Article III or otherwise increase
the Taxes of any member of the Inpixon Group and (b) except with the prior
written consent of Sysorex (such consent not to be unreasonably withheld,
delayed or conditioned), Inpixon shall not, and shall not permit any Inpixon
Entity to, amend any Tax Return for any Pre-Closing Period or Straddle Period to
the extent such amendment could reasonably be expected to result in an
indemnification obligation on the part of Sysorex pursuant to Article III or
otherwise increase the Taxes of any member of the Sysorex Group.

 

Section 2.06 Straddle Period Tax Allocation. Inpixon and Sysorex shall take all
actions necessary or appropriate to close the taxable year of Sysorex and each
Sysorex Entity for all Tax purposes as of the close of the Distribution Date to
the extent permissible or required under applicable Law. If applicable Law does
not require or permit Sysorex or a Sysorex Entity, as the case may be, to close
its taxable year on the Distribution Date, then the allocation of income or
deductions required to determine any Taxes or other amounts attributable to the
portion of the Straddle Period ending on, or beginning after, the Distribution
Date shall be made by means of a closing of the books and records of Sysorex or
such Sysorex Entity as of the close of the Distribution Date; provided that
exemptions, allowances or deductions that are calculated on an annual or
periodic basis shall be allocated between such portions in proportion to the
number of days in each such portion; provided, further, that real property and
other property or similar periodic Taxes shall be apportioned on a per diem
basis.

 

Section 2.07 Timing of Payments. All Taxes required to be paid or caused to be
paid pursuant to this Article II by either Inpixon or an Inpixon Entity or
Sysorex or a Sysorex Entity, as the case may be, to an applicable Taxing
Authority or reimbursed by Inpixon or Sysorex to the other Party pursuant to
this Agreement, shall, in the case of a payment to a Taxing Authority, be paid
on or before the Due Date for the payment of such Taxes and, in the case of a
reimbursement to the other Party, be paid at least two business days before the
Due Date for the payment of such Taxes by the other Party; provided that the
Party seeking reimbursement shall furnish such other Party reasonably
satisfactory documentation setting forth the basis for, and calculation of, the
amount of such reimbursement obligation at least 20 days before such Due Date.

  

 11 

 

 

Section 2.08 Expenses. Except as provided in Section 7.01 in respect of the
expenses relating to the Accounting Firm, each Party shall bear its own expenses
incurred in connection with this Article II.

 

Section 2.09 Apportionment of Sysorex Taxes. For all purposes of this Agreement,
but subject to Section 4.03, Inpixon and Sysorex shall jointly determine in good
faith which Tax Items are properly attributable to assets or activities of the
VAR Business (and in the case of a Tax Item that is properly attributable to
both the VAR Business and the IPA Business, the allocation of such Tax Item
between the VAR Business and the IPA Business) in a manner consistent with the
Past Practices of the Parties and the provisions of this Agreement and any
disputes shall be resolved by the Accounting Firm in accordance with Section
7.01.

 

Section 2.10 Distribution Tax Reporting. The Parties shall cause the
Distribution to be reported to holders of Parent Shares. The Parties shall not
take any position on any U.S. federal or state income tax return or take any
other U.S. tax reporting position that is inconsistent with the treatment of the
Distribution as a distribution to which Section 301 of the Code applies, except
as otherwise required by applicable Law.

 

ARTICLE III

 

INDEMNIFICATION

 

Section 3.01 Indemnification by Inpixon. Subject to Section 3.03, Inpixon shall
pay, and shall indemnify and hold the Sysorex Group harmless from and against,
without duplication, (a) all Inpixon Taxes, (b) all Taxes incurred by Sysorex or
any Sysorex Entity arising out of, attributable to, or resulting from the breach
by Inpixon of any of its covenants hereunder, and (c) any out-of-pocket costs
and expenses related to the foregoing (including reasonable attorneys’ fees and
expenses).

 

Section 3.02 Indemnification by Sysorex. Subject to Section 3.03, Sysorex shall
pay, and shall indemnify and hold the Inpixon Group harmless from and against,
without duplication, (a) all Sysorex Taxes, (b) all Taxes incurred by Inpixon or
any Inpixon Entity arising out of, attributable to, or resulting from the breach
by Sysorex of any of its covenants hereunder, and (c) any out-of-pocket costs
and expenses related to the foregoing (including reasonable attorneys’ fees and
expenses).

 

Section 3.03 Characterization of and Adjustments to Payments.

 

(a)       For all Tax purposes, Inpixon and Sysorex shall treat any payment by
Inpixon to a member of the Sysorex Group or by Sysorex to a member of the
Inpixon Group required by this Agreement (other than payments with respect to
interest accruing after the Distribution Date) as either a contribution by
Inpixon to Sysorex or a distribution by Sysorex to Inpixon, as the case may be,
occurring immediately prior to the Distribution.

  

 12 

 

 

(b)       Notwithstanding the foregoing, the amount that any Indemnifying Party
is or may be required to provide indemnification to or on behalf of any
Indemnified Party pursuant to Article III of this Agreement shall be (i)
decreased to take into account any Tax Benefit to the Indemnified Party (or any
of its affiliates) arising from the incurrence or payment of the relevant
indemnified item and actually realized in or prior to the taxable year
succeeding the taxable year in which the indemnified item is incurred (which Tax
Benefit would not have arisen or been allowable but for such indemnified item),
and (ii) increased to take into account any actual Tax Cost of the Indemnified
Party (or any of its affiliates) arising from the receipt of the relevant
indemnity payment.

 

Section 3.04 Timing of Indemnification Payments. Indemnification payments in
respect of any liabilities for which an Indemnified Party is entitled to
indemnification pursuant to this Article III shall be paid by the Indemnifying
Party to the Indemnified Party within 10 days after written notification thereof
by the Indemnified Party, including reasonably satisfactory documentation
setting forth the basis for, and calculation of, the amount of such
indemnification payment, or within 10 days after resolution pursuant to Section
7.01.

 

Section 3.05 Indemnification Payments under Ancillary Agreements. To the extent
that an indemnification payment is made under any Ancillary Agreement, such
indemnification payment shall be decreased to take into account the Tax Benefit
actually realized (whether directly or indirectly) by the indemnified party and
increased to take into account any Tax Cost actually incurred (whether directly
or indirectly) by the indemnified party under principles analogous to the
principles described in Section 3.03 hereof.

 

ARTICLE IV

 

REFUNDS, CARRYBACKS, TIMING DIFFERENCE AND TAX ATTRIBUTES

 

Section 4.01 Refunds and Credits.

 

(a)       Except as provided in Section 4.02, Inpixon shall be entitled to all
Refunds of Taxes for which Inpixon is responsible pursuant to Article III, and
Sysorex shall be entitled to all Refunds of Taxes for which Sysorex is
responsible pursuant to Article III. For the avoidance of doubt, to the extent
that a particular Refund of Taxes may be allocable to a Straddle Period with
respect to which the Parties may share responsibility pursuant to Article III,
the portion of such Refund to which each Party will be entitled shall be
determined by comparing the amount of payments made by a Party (or any of member
of such Party’s Group) to a Taxing Authority or to the other Party (and reduced
by the amount of payments received from the other Party) pursuant to Articles II
and III hereof with the Tax liability of such Party as determined under Section
2.06, taking into account the facts as utilized for purposes of claiming such
Refund. If a Party (or any member of its Tax Group) receives a Refund to which
the other Party is entitled pursuant to this Agreement, such Party shall pay the
amount to which such other Party is entitled (net of any Taxes imposed with
respect to such refund and any other reasonable out-of-pocket costs incurred by
such Party) within 10 days after the receipt of the Refund.

  

 13 

 

 

(b)       Notwithstanding Section 4.01(a), to the extent that a Party (or any
member of its Tax Group) applies or causes to be applied an overpayment of Taxes
as a credit toward or a reduction in Taxes otherwise payable (or a Taxing
Authority requires such application in lieu of a Refund) and such overpayment of
Taxes, if received as a Refund, would have been payable by such Party to the
other Party pursuant to this Section 4.01, such Party shall pay such amount to
the other Party no later than 10 days following the date on which the
overpayment is reflected on a filed Tax Return.

 

(c)       To the extent that the amount of any Refund under this Section 4.01 is
later reduced by a Taxing Authority or in a Tax Proceeding, such reduction shall
be allocated to the Party to which such Refund was allocated pursuant to this
Section 4.01 and an appropriate adjusting payment shall be made.

 

Section 4.02 Carrybacks. Except to the extent otherwise consented to by Inpixon
or prohibited by applicable Law, Sysorex (or the appropriate member of its Tax
Group) shall elect to relinquish, waive or otherwise forgo the carryback of any
loss, credit or other Tax Attribute from any Post-Closing Period to any
Pre-Closing Period or Straddle Period with respect to members of the Sysorex
Group (a “Carryback”). In the event that Sysorex (or the appropriate member of
its Tax Group) is prohibited by applicable Law to relinquish, waive or otherwise
forgo a Carryback (or Inpixon consents to a Carryback), Inpixon shall cooperate
with Sysorex, at Sysorex’s expense, in seeking from the appropriate Taxing
Authority such Refund as reasonably would result from such Carryback, to the
extent that such Refund is directly attributable to such Carryback, and shall
pay over to Sysorex the amount of such Refund, net of any Taxes imposed on the
receipt of such Refund and any other reasonable out-of-pocket costs, within 10
days after such Refund is received.

 

Section 4.03 Tax Attributes.

 

(a)       As soon as reasonably practicable after the Distribution Date, Inpixon
shall reasonably determine in good faith the allocation of Tax Attributes, as
well as any limitations on the use thereof, arising in a Pre-Closing Period to
the Inpixon Group and the Sysorex Group in accordance with the Code and Treasury
Regulations including Treasury Regulations Sections 1.1502-9T(c), 1.1502-21,
1.1502-21T, 1.1502-22, 1.1502-79 and, if applicable, 1.1502-79A, and 1.1502-95
(and any applicable state, local and foreign Tax Laws). Subject to the preceding
sentence, Inpixon shall be entitled to make any determination as to (A) basis,
and (B) valuation, and shall make such determinations reasonably and in good
faith and consistent with Past Practice, where applicable. Inpixon shall consult
in good faith with Sysorex regarding such allocation of Tax Attributes and
determinations as to basis and valuation, and shall consider in good faith any
comments received in writing from Sysorex regarding such allocation and
determinations. Inpixon and Sysorex hereby agree to compute all Taxes for
Post-Closing Periods consistently with the determination of the allocation of
Tax Attributes pursuant to this Section 4.03(a) unless otherwise required by a
Final Determination.

 

(b)       To the extent that the amount of any Tax Attribute is later reduced or
increased by a Taxing Authority or Tax Proceeding, such reduction or increase
shall be allocated to the Party to which such Tax Attribute was allocated
pursuant to Section 4.03(a).

  

 14 

 

 

Section 4.04 Timing Differences. If pursuant to a Final Determination an
Adjustment (i) increases the amount of liability for any Taxes for which a
member of the Inpixon Group is responsible hereunder and a Tax Benefit is made
allowable to Sysorex or a member of its Tax Group for any Tax period after the
Distribution Date, which Tax Benefit would not have arisen or been allowable but
for such Adjustment, and which Tax Benefit reduces Taxes in respect of a Tax
period for which Sysorex or a member of its Tax Group is liable (and for which
no member of the Inpixon Group is liable) or (ii) increases the amount of
liability for any Taxes for which a member of the Sysorex Group is responsible
hereunder and a Tax Benefit is made allowable to Inpixon or a member of its Tax
Group for any Tax period prior to the Distribution Date, which Tax Benefit would
not have arisen or been allowable but for such Adjustment, and which Tax Benefit
reduces Taxes in respect of a Tax period which Inpixon or a member of its Tax
Group is liable (and for which no member of the Sysorex Group is liable), then
Sysorex or Inpixon, as the case may be, shall make a payment to either Inpixon
or Sysorex, as appropriate, within 30 days of the date that such paying Party
(or any of its Tax Group members) actually receives such Tax Benefit (determined
by comparing its (and its Tax Group members’) Tax liability with and without the
Tax consequences of the Adjustment), which payment shall not exceed the increase
in the amount of liability for any Taxes resulting from such Adjustment, for
which a member of the Inpixon Group or Sysorex Group, as the case may be, is
responsible hereunder.

 

Section 4.05 Tax Benefit Determinations. Notwithstanding anything herein to the
contrary, if and to the extent a Party owns, directly or indirectly, less than
100% of the equity of any entity and as a result of such less-than-100%
ownership interest in the entity such entity is not a member of the Party’s Tax
Group, then the amount of the Tax Benefit payment under Article IV shall be
appropriately adjusted to take into account the percentage ownership (based on
value) of any such entity, and shall be determined and due and owing even if
such entity is not a member of the Tax Group of a Party.

 

Section 4.06 Supporting Documentation. If a Party seeks any payment from the
other Party pursuant to Article IV, the requesting Party shall furnish such
other Party reasonably satisfactory documentation setting forth the basis for,
and the calculation of, the amount of such payment obligation. If such other
Party disagrees with the determination of the amount of the payment obligation
set forth therein, any disputes shall be resolved by the Accounting Firm in
accordance with Section 7.01

 

ARTICLE V

 

TAX PROCEEDINGS

 

Section 5.01 Notification of Tax Proceedings. Within 10 days after an
Indemnified Party becomes aware of the commencement of a Tax Proceeding that may
give rise to Taxes for which an Indemnifying Party is responsible pursuant to
Article III, such Indemnified Party shall notify the Indemnifying Party of such
Tax Proceeding, and thereafter shall promptly forward or make available to the
Indemnifying Party copies of notices and communications relating to such Tax
Proceeding. The failure of the Indemnified Party to notify the Indemnifying
Party of the commencement of any such Tax Proceeding within such 10 day period
or promptly forward any further notices or communications shall not relieve the
Indemnifying Party of any obligation which it may have to the Indemnified Party
under this Agreement except to the extent that the Indemnifying Party is
prejudiced by such failure.

  

 15 

 

 

Section 5.02 Tax Proceeding Procedures Generally.

 

(a)       Tax Proceedings relating to Inpixon Consolidated Returns. Inpixon
shall be entitled to contest, compromise, control and settle any adjustment or
deficiency proposed, asserted or assessed pursuant to any Tax Proceeding with
respect to any Inpixon Consolidated Return; provided that to the extent such Tax
Proceeding could reasonably be expected to adversely affect the amount of Taxes
for which Sysorex is responsible pursuant to Article III less the amount payable
to Sysorex pursuant to Section 4.04, Inpixon shall (i) defend such Tax
Proceeding diligently and in good faith and (ii) shall keep Sysorex informed in
a timely manner of all actions proposed to be taken by Inpixon with respect to
such Tax Proceeding (or to the extent practicable the portion of such Tax
Proceeding that relates to Taxes for which Sysorex is responsible pursuant to
Article III), (C) shall permit Sysorex to participate (at Sysorex’s sole
expense) in all proceedings with respect to such tax Proceeding (or to the
extent practicable the portion of such Tax Proceeding that relates to Taxes for
which Sysorex is responsible pursuant to Article III), and (D) shall not settle
any such Tax Proceeding without the prior written consent of Sysorex, which
shall not be unreasonably withheld, conditioned or delayed.

 

(b)       Tax Proceedings relating to Other Returns. The Preparing Party (in the
case of a Mixed Business Tax Return) or the Single Business Return Preparing
Party (in the case of a Single Business Return) shall be entitled to contest,
compromise, control and settle any adjustment or deficiency proposed, asserted
or assessed pursuant to any Tax Proceeding with respect to any Mixed Business
Tax Return or Single Business Return; provided that to the extent such Tax
Proceeding could reasonably be expected to adversely affect the amount of Taxes
for which the Reviewing Party or Single Business Return Reviewing Party (as
applicable) is responsible pursuant to Article III, the controlling party shall
(A) defend such Tax Proceeding diligently and in good faith, (B) shall keep the
non-controlling party informed in a timely manner of all actions proposed to be
taken by the controlling party with respect to such Tax Proceeding (or to the
extent practicable the portion of such Tax Proceeding that relates to Taxes for
which the non-controlling party is responsible pursuant to Article III), (C)
shall permit the non-controlling party to participate (at the non-controlling
party’s sole expense) in all proceedings with respect to such Tax Proceeding (or
to the extent practicable the portion of such Tax Proceeding that relates to
Taxes for which the non-controlling party is responsible pursuant to Article
III), and (D) shall not settle any such Tax Proceeding without the prior written
consent of the non-controlling party, which shall not be unreasonably withheld,
conditioned or delayed.

 

ARTICLE VI

 

COOPERATION

 

Section 6.01 General Cooperation.

 

(a)       The Parties shall each cooperate fully (and each shall cause its
respective Subsidiaries to cooperate fully) with all reasonable requests in
writing from another Party hereto, or from an agent, representative or advisor
to such Party, in connection with the preparation and filing of Tax Returns,
claims for Refunds, Tax Proceedings, and calculations of amounts required to be
paid pursuant to this Agreement, in each case, related or attributable to or
arising in connection with Taxes of either of the Parties or their respective
Subsidiaries covered by this Agreement and in connection with any financial
reporting matter relating to Taxes (a “Tax Matter”). Such cooperation shall
include the provision of any information reasonably necessary or helpful in
connection with a Tax Matter (“Information”) and shall include, without
limitation:

 

(i)       the provision of any Tax Returns, other than any Inpixon Consolidated
Return, of the Parties and their respective Subsidiaries, books, records
(including information regarding ownership and Tax basis of property),
documentation and other information relating to such Tax Returns, including
accompanying schedules, related work papers, and documents relating to rulings
or other determinations by Taxing Authorities (or, in the case of any Mixed
Business Income Tax Return, to the extent practicable, the portion of such Tax
Return that relates to Taxes for which Sysorex is responsible pursuant to this
Agreement);

  

 16 

 

 

(ii)       the execution of any document (including any power of attorney) in
connection with any Tax Proceedings of either of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Refund claim of the Parties or
any of their respective Subsidiaries;

 

(iii)       the use of the Party’s commercially reasonable efforts to obtain any
documentation in connection with a Tax Matter;

 

(iv)       the use of the Party’s commercially reasonable efforts to obtain any
Tax Returns (including accompanying schedules, related work papers, and
documents) (other than any Inpixon Consolidated Return), documents, books,
records or other information in connection with the filing of any Tax Returns of
either of the Parties or their Subsidiaries (or, in the case of any Mixed
Business Income Tax Return, to the extent practicable, the portion of such Tax
Return, documents, books, records or other information that relates to Taxes for
which Sysorex is responsible pursuant to this Agreement); and

 

(v)       the making of each Party’s employees, advisors, and facilities
available on a reasonable and mutually convenient basis in connection with the
foregoing matters.

 

(b)       Notwithstanding anything in this Agreement to the contrary, neither
Party shall be required to provide the other Party or any of such other Party’s
Subsidiaries access to or copies of information, documents or personnel if such
action could reasonably be expected to result in the waiver of any Privilege. In
the event that either Party determines that the provision of any information or
documents to the other Party or any of such other Party’s Subsidiaries could be
commercially detrimental, violate any law or agreement or waive any Privilege,
the Parties shall use commercially reasonable efforts to permit compliance with
its obligations hereunder in a manner that avoids any such harm or consequence.

 

(c)       The Parties shall perform all actions required or permitted under this
Agreement in good faith. If one Party requests the cooperation of the other
Party pursuant to this Section 6.01 or any other provision of this Agreement,
except as otherwise expressly provided in this Agreement, the requesting Party
shall reimburse such other Party for all reasonable out-of-pocket costs and
expenses incurred by such other Party in complying with the requesting Party’s
request.

  

 17 

 

 

Section 6.02 Retention of Records. Inpixon and Sysorex shall retain or cause to
be retained all Tax Returns, schedules and work papers, and all material records
or other documents relating thereto in their possession, in each case that
relate to a Pre-Closing Period, until the later of the six-year anniversary of
the filing of the relevant Tax Return or, upon the written request of the other
Party, for a reasonable time thereafter (the “Retention Period”). Upon the
expiration of the Retention Period, the foregoing information may be destroyed
or disposed of by the Party retaining such documentation or other information
unless the other Party otherwise requests in writing before the expiration of
the Retention Period. In such case, the Party retaining such documentation or
other information shall deliver such materials to the other Party or continue to
retain such materials, in either case at the expense of such other Party.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01 Dispute Resolution. In the event of any dispute between the Parties
as to any matter covered by this Agreement, the Parties shall appoint a
nationally recognized public accounting firm reasonably acceptable to both of
the Parties (the “Accounting Firm”) to resolve such dispute. In this regard, the
Accounting Firm shall make determinations with respect to the disputed items
based solely on representations made by Inpixon and Sysorex and their respective
representatives, and not by independent review, and shall function only as an
expert and not as an arbitrator and shall be required to make a determination
within the ranges submitted by the Parties. The Parties shall require the
Accounting Firm to resolve all disputes no later than 30 days after the
submission of such dispute to the Accounting Firm, and agree that all decisions
by the Accounting Firm with respect thereto shall be final and conclusive and
binding on the Parties. The Accounting Firm shall resolve all disputes in a
manner consistent with this Agreement and, to the extent not inconsistent with
this Agreement, in a manner consistent with the Past Practices of Inpixon and
its Subsidiaries, except as otherwise required by applicable Law. The Parties
shall require the Accounting Firm to render all determinations in writing and to
set forth, in reasonable detail, the basis for such determination. The total
costs and expenses of the Accounting Firm will be allocated and borne between
Inpixon and Sysorex based upon that percentage of such fees and expenses equal
to the percentage of the dollar value of the proposed determinations submitted
to the Accounting Firm determined in favor of the other Party; provided, that if
in light of the nature of the dispute the foregoing is not feasible, such costs
and expenses shall be borne equally by the Parties. Any initial retainer
required by the Accounting Firm shall be funded equally by the Parties (and,
following the Accounting Firm’s determination, the Parties shall make
appropriate payments between themselves as are necessary to give effect to the
preceding sentence).

 

Section 7.02 Interest on Late Payments. With respect to any payment between the
Parties pursuant to this Agreement not made by the due date set forth in this
Agreement for such payment, the outstanding amount will accrue interest at a
rate per annum equal to the Prime Rate, as defined in the Separation Agreement.

  

 18 

 

 

Section 7.03 Survival of Covenants. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Distribution and remain in full force and effect in
accordance with their applicable terms.

 

Section 7.04 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to
either of the Parties hereto (including without limitation any successor of
Inpixon or Sysorex succeeding to the Tax Attributes of either under Section 381
of the Code), to the same extent as if such successor had been an original party
to this Agreement.

 

Section 7.05 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner.

 

Section 7.06 Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement, the Separation Agreement and the other Ancillary
Agreements constitute the entire agreement of the Parties hereto with respect to
the subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties hereto
with respect to the subject matter of this Agreement.

 

Section 7.07 Assignment; No Third-Party Beneficiaries. This Agreement shall not
be assigned by any Party without the prior written consent of the other Parties
hereto, except that each Party may assign (a) any or all of its rights and
obligations under this Agreement to any of its Subsidiaries and (b) any or all
of its rights and obligations under this Agreement in connection with a sale or
disposition of any of its assets or entities or lines of business; provided,
however, that, in each case, no such assignment shall release such Party from
any liability or obligation under this Agreement. Except as provided in Article
III with respect to indemnified Parties, this Agreement is for the sole benefit
of the Parties to this Agreement and their respective Subsidiaries and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

Section 7.08 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is or is to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, may be inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived by the Parties to this Agreement.

  

 19 

 

 

Section 7.09 Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by the Parties to this Agreement.
No waiver by any Party of any provision of this Agreement shall be effective
unless explicitly set forth in writing and executed by the Party so waiving. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other subsequent breach.

 

Section 7.10 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph, clause, Exhibit and Schedule are references
to the Articles, Sections, paragraphs, clauses, exhibits and schedules of this
Agreement unless otherwise specified; (c) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto; (d) references to “$”
shall mean U.S. dollars; (e) the word “including” and words of similar import
when used in this Agreement shall mean “including without limitation,” unless
otherwise specified; (f) the word “or” shall not be exclusive; (g) references to
“written” or “in writing” include in electronic form; (h) provisions shall
apply, when appropriate, to successive events and transactions; (i) the headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (j) Inpixon and
Sysorex have each participated in the negotiation and drafting of this Agreement
and if an ambiguity or question of interpretation should arise, this Agreement
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in this Agreement or any
interim drafts of this Agreement; and (k) a reference to any Person includes
such Person’s successors and permitted assigns.

 

Section 7.11 Counterparts. This Agreement may be executed in one or more
counterparts each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or portable document format (PDF) shall be as effective as delivery of
a manually executed counterpart of any such Agreement.

 

Section 7.12 Coordination with the Employee Matters Agreements. To the extent
any covenants or agreements between the Parties with respect to employee
withholding Taxes are set forth in the Employee Matters Agreement, such Taxes
shall be governed exclusively by the Employee Matters Agreement and not by this
Agreement.

 

Section 7.13 Expenses. Except as otherwise provided in this Agreement, whether
or not the Distribution or the other transactions contemplated by this Agreement
are consummated, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs or expenses.

  

 20 

 

 

Section 7.14 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Nevada or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nevada.

 

Section 7.15 Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, or by facsimile with receipt
confirmed, to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 7.15:

 

If to Inpixon prior to or after the Distribution Date, to:

 

Inpixon

2479 E. Bayshore Road, Suite 195

Palo Alto, California 94303

Attn.: Chief Executive Officer

Fax No.:

 

with a copy to (which will not constitute notice):

 

Melanie Figueroa, Esq.

Mitchell Silberberg & Knupp LLP

12 East 49th Street, 30th Floor

New York, New York 10017

Fax No.: (212) 509-7239

 

If to Sysorex prior to the Distribution Date, to:

 

Sysorex, Inc.

2479 E. Bayshore Road, Suite 195

Palo Alto, California 94303

Attn.: Chief Executive Officer

Fax No.: (408) 824-1543

 

with a copy to (which will not constitute notice):

 

Melanie Figueroa, Esq.

Mitchell Silberberg & Knupp LLP

12 East 49th Street, 30th Floor

New York, New York 10017

Fax No.: (212) 509-7239

  

 21 

 

 

If to Sysorex from and after the Distribution Date, to:

 

Sysorex, Inc.

2355 Dulles Corner Boulevard, Suite 600

Herndon, Virginia 20171

Attn.: Chief Executive Officer

Fax No.: (703) 880-7219

 

with a copy to (which will not constitute notice):

 

Melanie Figueroa, Esq.

Mitchell Silberberg & Knupp LLP

12 East 49th Street, 30th Floor

New York, New York 10017

Fax No.: (212) 509-7239

 

A Party may, by notice to the other Party, change the address to which such
notices are to be given. Any notice to Inpixon will be deemed notice to all
members of the Inpixon Group, and any notice to Sysorex will be deemed notice to
all members of the Sysorex Group.

 

Section 7.16 Coordination with Ancillary Agreements. Except as explicitly set
forth in the Separation Agreement or any other Ancillary Agreement, this
Agreement shall be the exclusive agreement among the Parties with respect to all
Tax matters, including indemnification in respect of Tax matters. The Parties
agree that this Agreement shall take precedence over any and all agreements
among the Parties with respect to Tax matters.

 

Section 7.17 Effective Date. This Agreement shall become effective only upon the
occurrence of the Distribution.

 

[The remainder of this page is intentionally left blank.]

  

 22 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

  

  INPIXON       By: /s/ Nadir Ali     Nadir Ali, Chief Executive Officer      
SYSOREX, INC.       By: /s/ Zaman Khan     Zaman Khan, President

  

 23 

